DETAILED ACTION
Status of Claims
Claims 1, 15, and 20 have been amended in the response received 6/8/2022.
Claim 2 has been previously canceled in the response received 3/22/2021.
Accordingly, claims 1 and 3-21 are pending.
Claims 1 and 3-21 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 15, and 20 are objected to because of the following informalities:  
The claims recite “item polarity prediction output” in the last line of each claim. As “polarity” is not referenced anywhere in Applicant’s disclosure, it appears to be a typographical error. The claim will be interpreted to recite “item popularity .
Appropriate correction is required.

Allowable Subject Matter
Claims 1 and 3-21 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claim 1, is directed to a method. Additionally, the non-transitory computer-readable storage medium, as claimed in claim 15, is directed to an apparatus. Furthermore, the computing device, as claimed in claim 20, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of determining item popularity. Specifically, representative claim 1 recites the abstract idea of: 
obtaining, from a plurality of messages of a plurality of messaging system users, user information and item purchase data indicative of past purchases of a number of items by the users during a time span, the item purchase data, for an item of the number, comprising temporal data indicative of a timing of each past purchase of the item; 
determining, for each item of the number, a set of popularity scores corresponding to a set of time periods of the time span, the determining comprising, for an item of the number and a time period of the set, using the item purchase data extracted from the plurality of messages to determine a popularity score corresponding to a number of purchases of the item in the time period; 
generating training data using the user information and item purchase data obtained from the plurality of messages, the training data comprising the set of popularity scores corresponding to the set of time periods associated with each item of the number of items; 
generating a model for generating popularity score predictions, comprising:
using the trained data to train the model for generating popularity score predictions;
		obtaining prediction feedback using the model and observed data; and
		updating the model in accordance with the obtained prediction feedback;
generating item popularity prediction output using the model, the item popularity prediction output representing future item preferences and comprising, for each item of the number of items, a set of predicted popularity scores corresponding to a set of future time periods; and 
using the item popularity prediction output future item preferences of a user, determined using the model, to identify at least one interest of the user; and 
providing personalized content to the user based on the at least one user interest identified using the trained model’s item popularity prediction output.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of determining item popularity, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because determining item popularity using a model trained based on past purchases of items is a commercial interaction is a sales activity. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a computing device, a plurality of electronic messages, using the training data and a machine learning process to train the model for generating popularity score predictions, a computing device of the user, and an online service provider. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., determining item popularity) being applied on a general-purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application.
As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of determining item popularity and, thus, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’” and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 3-14 do not aid in the eligibility of independent claim 1. For example, claims 3-14 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that certain dependent claims include additional elements of: a time-series analysis model (claim 6) and an item categorization model (claim 9). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a computer to apply the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to using a computer to apply the abstract idea and amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
Thus, dependent claims 3-14 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a computer-readable storage medium and computing device, claims 15-19 and 20 remain only broadly and generally defined, with the claimed functionality paralleling that of method claims 1 & 3-14. 
It is noted that certain dependent claims include additional elements of: a non-transitory computer-readable storage medium (claims 15 and 20) and a processor (claims 15 and 20). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a computer to apply the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to using a computer to apply the abstract idea and amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
As such, claims 15-19 and 20 are rejected for at least similar rationale as discussed above.

	


	
		

	



Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On pages 13-16 of the Remarks Applicant argues that “the element of the claims (individually and in combination) do not fall into any of these categories,” and that “there is simply no element of the claim (or specification) that falls within this limited sales activity category of abstract idea.” The Examiner disagrees. Prong One of the 2019 PEG requires examiners to “(a) identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.” In an effort to improve consistency and predictability of the determinations as to whether the identified limitations fall within the subject matter groupings, the 2019 PEG “extracts and synthesizes key concepts identified by the courts as abstract ideas.” As explained in the 2019 October Update to Subject Matter Eligibility, “the Office has shifted its approach from the case-comparison approach in determining whether a claim recites and abstract idea and instead uses enumerated groupings of abstract ideas.” Therefore, Applicant’s exact abstract idea need not be present in precedential court decisions if it is encompassed in the enumerated groupings. 
As noted by Applicant, one grouping of the enumerated groupings includes “certain methods of organizing human activity” which have been defined as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” While Applicant’s claims do not recite a sale per se and do not recite “structuring a sales force or marketing company”, as described in In re Ferguson, such exact comparisons are not required to satisfy a position that the claims nevertheless recite certain methods of organizing human activity. The 2019 PEG explicitly states its movement from a case-by-case comparison approach to an approach based on extracted and synthesized abstract ideas. In doing so, the Office employs the term “sales activities”, rather than “performing a sale” or “structuring a sales force or marketing company”. In doing so, the Office recognizes that other activities related to sales are abstract ideas. In this case, the obtaining past purchase data, determining a popularity of items based on a number of purchases of an item in a time period, generating popularity score predictions based on the purchase histories, using the item popularity predictions to identify an interest of a user, and providing personalized content based on the identified interest of the user are all activities related to the sale of items. As such, the claims do recite activities related to sales and therefore recite certain methods of organizing human activity. 
On page 13 of the Remarks Applicant argues that “like the face detection model in example 39 of the Office's updated examples, the claimed subject matter provides a robust and accurate item popularity prediction model that can generate item popularity score predictions for a set of future time periods,” and that “like example 39 of the of the Office's updated examples, the present claims do not recite any of the exceptions enumerated in the 2019 PEG.” The Examiner respectfully disagrees. Example 39 was found eligible because “the claim does not recite any judicial exceptions enumerated in the 2019 PEG,” and specifically, “the claim does not recite any mathematical relationships, formulas, or calculations,” and that “while some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims.” Applicant’s claims are unlike those recited in Example 39 because, as described above, the claims do recite a certain method of organizing human activity. As such, Applicant’s arguments regarding Example 39 are moot. 
With respect to Applicant’s arguments on page 17 of the Remarks that “Clearly the claimed subject matter provides a technical improvement over systems and methods incapable of transforming the raw data in electronic messages into training data used to train a model to output future item popularity predictions representing future item preferences of a user, identifying at least one interest of the user based on the determined future item preferences of the user, and providing personalized content to the user's computing device based on the identified interest(s) of the user,” the Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraph [0007] of Applicant’s specification, which describes Applicant’s claimed invention is directed toward solving problems such as identifying trends to be used by online web site providers to target online advertising, by merchants to identify what items to offer for sale on their web sites, etc.. Although the claims include computer technology, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of determining item popularity and trend data. The claimed process is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve predicting item popularity, e.g. commercial process. As such, the claims do not recite specific technological improvements. 
With respect to Applicant’s arguments on page 17 of the Remarks that “like BASCOM, the claims here provide an inventive concept in its nonconventional and non- generic arrangement of allegedly known components,” the Examiner respectfully disagrees. In BASCOM, the court found that, although individually the additional elements were a generic computer, network, and Internet components that did not amount to significantly more, the non-conventional and non-generic arrangement of the various computer components for filtering internet content did amount to significantly more. BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016). However, in making such a determination, the court noted that “the claims do not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet or to perform it on a set of generic computer components.” Id. Furthermore, the court noted that the “patent describes how its particular arrangement of elements is a technical improvement over prior art ways of filtering such content.” Id. 
In contrast, Applicant's claims do not describe how the particular arrangement of elements is a technical improvement and the claims, in fact, only merely recite the abstract idea of predicting item popularity along with the requirement to perform it on a set of generic computer components. For example, Applicant's claims merely recite steps of a method with generic computer components being recited in a generic manner. While computing components are included within the claims, they are claimed in a generic manner and merely perform generic functions. Applicant’s disclosure does not articulate or suggest how these additional elements function, individually or in combination, in any manner other than using generic functionality nor does the disclosure articulate how the elements are particularly arranged in order to provide a technical improvement. As such, the comparison of Applicant's claims to BASCOM in inapposite.
With regard to Applicant’s arguments relating to Berkheimer on pages 18-19 of the Remarks, the Examiner notes that the 2019 PEG states that “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B,” which includes an evaluation of well-understood, routine, and conventional activity. In this case, the Examiner notes that the Examiner has not concluded that any of the claim limitations represent insignificant extra-solution activity. As such, any considerations under Berkheimer are unnecessary.

With respect to the rejections under 35 U.S.C. 103, Applicant's amendments have rendered the rejections moot. As such, the rejections have hereby been withdrawn. 




	
	
	
	
	

	
	


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625